DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the valve components”, there is insufficient antecedent basis for this limitation.
Claim 26 recites the limitation “a valve seat”, this structure has already been introduced in the 1st and 12th line of the claim, so it is unclear if this is a new valve seat or referring to the previous recitation.
Claim 26 recites the limitation “a catcher”, this structure has already been introduced in the 2nd and 12th line of the claim, so it is unclear if this is a new catcher or referring to the previous recitation.
Claim 29 recites the limitation “a plurality of passage channel limiting sections”, this structure has already been introduced in the 6th-7th line of claim 26, so it is unclear if this is a new structure or referring to the previous recitation.
Claim 44 recites the limitation “the sealing element”, there is insufficient antecedent basis for this limitation.
Claim 44 recites the limitation “the damping element”, there is insufficient antecedent basis for this limitation.
Claim 46 recites the limitation “a plurality of passage channel limiting sections”, this structure has already been introduced in the 4th line of claim 44, so it is unclear if this is a new structure or referring to the previous recitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 requires the same recesses as required by Claim 26, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 requires the same dimensional relationship between the web portions and passage channel limiting sections as required by Claim 26, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-29, and 31-46 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEY (US 1081803 A) in view of MAIER (WO 2020018067 A1).

    PNG
    media_image1.png
    528
    957
    media_image1.png
    Greyscale

Figure A: Examiner interpretation of ALLEY, Figure 2
As to claim 26, ALLEY teaches a poppet valve (See Figure A above for examiner’s interpretation of Figure 2 in relation to the claimed structure of the valve seat and catcher.) with a longitudinal axis (L), with a valve seat having a plurality of valve seat passage channels, with a catcher arranged at a distance from the valve seat in the direction of the longitudinal axis (L), and with a sealing element arranged movably between the valve seat and the catcher for opening and closing the valve seat passage channels, and with a damping element disposed between the sealing element and the catcher, at least one of the valve components formed as a valve seat or a catcher having a plurality of passage channel limiting sections and a plurality of web portions, the passage channel limiting sections forming valve seat passage channels and/or catcher passage channels, wherein the passage channel limiting sections and the web portions each extend mutually at an angle (α) (Figure 1 shows that the web portions (the spokes in the bottom right section of the plan view) meet the limiting sections (the circular shaped sections in the plan view) at an angle.  The claim does not require this angle to be a specific value.), and wherein all the passage channel limiting sections are dimensioned shorter in the direction of the longitudinal axis (L) of the respective valve component than the web portions of the respective valve component (Figure 2 shows the interpreted limiting sections are shorter than the web portions.), wherein the web portions of the respective valve component are free of support surfaces for the sealing element or the damping element (This limitation is interpreted as an alternative, in that the web portions of ALLEY are free of support surfaces for the damping element, as that portion does not contact the web.  The damping element (the spring in figure 2) contacts the plate (A) at portion (D1), and does not contact the web portion. If the web portion is intended to be free of support surfaces for BOTH the sealing element and damping element, the claim could use “and” in place of “or”.), and wherein the web portions of the respective valve component, on a side facing the sealing element or the damping element, are recessed in the direction of the longitudinal axis (L) with respect to one of the passage channel limiting sections. (Figure 2 (and A) show a recess (B1) where the web portion would contact the sealing element (A).)
ALLEY does not disclose wherein at least one of the valve components formed as a valve seat or a catcher is produced at least in sections by additive manufacturing.
However, MAIER teaches the creation of a valve component via additive manufacturing that has spokes and a complex geometry.  (Figure 2 shows the component shape. ¶0025 teaches the entire valve assembly can be formed via additive manufacturing.)
One of ordinary skill would have been motivated to apply the known additive manufacturing technique of MAIER to the valve creation method of ALLEY in order to form complex geometries via a cost-effective production technique.  (MAIER ¶0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing technique of MAIER to the valve creation method of ALLEY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 28, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein, in the direction of the longitudinal axis (L), the passage channel limiting sections of the valve seat are at least one quarter shorter than the web portions of the valve seat. (ALLEY, Figure 2 (and A above) show that the limiting sections are shorter than the total height of the valve seat, which is interpreted as the height of the webs.  Figure 2 clearly shows that the difference in height is at least one quarter (25%).   “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 2 suggests to one of ordinary skill in the art that was looking to create a valve seat, to do so with the claimed dimensional relationship. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice ALLEY, but having only adjacent measurements, would have reasonably at first attempted to copy the structure as shown in the Figure.)

As to claim 29, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein the web portions extend radially with respect to the longitudinal axis (L), wherein a plurality of passage channel limiting sections are arranged spaced apart from each other in the radial direction and connected to the web portion, and wherein, in the direction of the longitudinal axis (L), the length of the passage channel limiting sections decreases towards the longitudinal axis (L). (Figures 1 and 2 show the interpreted passage channel limiting sections are spaced apart from each other in the radial direction and are all connected to the spoke (web portion).  Figure A above shows examiner’s interpretation of the length of the passage channel limiting sections of ALLEY decreasing.  The length of the far left limiting section is the height of the web minus the recess length, and the length of the one adjacent is shorter.  Thus, there is a decrease in length as you look from left to right (towards the longitudinal axis).  Applicant’s figures show a decrease in length continuously (where the closest limiting section to the longitudinal axis has the least length) as you move towards the longitudinal axis, so claiming as such could overcome the interpretation above.)

As to claim 31, ALLEY in view of MAIER teaches the poppet valve according to claim 29, wherein the web portions of the valve seat form part of a support structure, wherein the web portions extend outwardly from a central section of the valve seat to an edge section and are connected to the edge section (Figures 1 and 2 show the web portions are in the form of spokes extending from the center of the valve seat (B) to the edge of the valve seat.), wherein the edge section forms an outer circumference of the valve seat and is part of the support structure (Figures 1 and 2 show the edge is the outer circumference of the valve seat (B).), wherein the passage channel limiting sections are held by the support structure, and wherein the support structure is integrally formed together with the passage channel limiting sections. (Figures 1, 2, and A above teach that the limiting sections are a part of the structure of the valve seat (B) and the webs (spokes) intersect and are integral with the limiting sections.  The limitation of “held by the support structure” is interpreted as being met by ALLEY’s outer edge containing the limiting sections.)

As to claim 32, ALLEY in view of MAIER teaches the poppet valve according to claim 31, wherein all the passage channel limiting sections are dimensioned shorter in the direction of the longitudinal axis (L) than the support structure. (ALLEY, Figures 1 and 2 teach the limiting sections are shorter than the web, due to their height and the recess (B1). The web is interpreted as having the height of the valve seat and support structure.)

As to claim 33, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein each web portion is rectilinear along the entire length of said web portion. (ALLEY, Figure 2 shows the limiting portions are straight about their individual longitudinal axes along the entire length of the web (the height of the valve seat).)

As to claim 34, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein the valve seat has a central section as well as an edge section and/or wherein the catcher has a central section as well as an edge section, and wherein the web portions extend in a spoke-like manner between the central section and the edge section. (ALLEY, Figures 1 and 2 teach that the web portions (seen in the bottom right of the plan view Figure 1) are shaped as spokes extending from the center to the edge of the circular valve seat.)

As to claim 35, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein support surfaces for supporting the sealing element or the damping element are formed on the passage channel limiting sections. (ALLEY, Figure 2 teaches the portion of the limiting sections (in the middle of the figure) contacts and supports the sealing element (A). This claim is interpreted as requiring an alternative of either the support or damping element being supported.)

As to claim 36, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein each of the web portions projects on a side facing away from the sealing element or the damping element in the direction of the longitudinal axis (L) of the respective valve component with respect to one of the passage channel limiting sections of the respective valve component. (ALLEY, Figure 2 teaches the web portions extend from the recess (B1) to the bottom of the figure.  This is interpreted as projecting (extending) away from the sealing element (A) in the longitudinal axis direction (vertically) with respect to the limiting sections.)

As to claim 37, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein at least one of the web portions on a side facing the sealing element or the damping element is recessed in the direction of the longitudinal axis (L) of the respective valve component with respect to one of the passage channel limiting sections of the respective valve component. (ALLEY, Figure 2 (and A) show a recess (B1) where the web portion is recessed in the longitudinal axis direction.)

As to claim 38, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein all web portions of the respective valve component have a larger dimension in the direction of the longitudinal axis (L) than the passage channel limiting sections of the respective valve component. (ALLEY, Figures 1 and 2 teach the limiting sections are shorter than the web, due to their height and the recess (B1). The web is interpreted as having the height of the valve seat.)

As to claim 39, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein at least one of the valve seat passage channels and the catcher passage channels have a fluid-mechanically aligned shaping in the direction of the longitudinal axis (L) and/or are formed between two adjacent passage channel limiting sections with fluid-mechanically aligned shaping.  (ALLEY, Figure 2 (and A) teaches the limiting sections have a fluid flow path between them.  The limiting sections have a particular shape and the valve is intended to pass fluid through it (Page 1, Line 41), so the shaping is interpreted as being fluid mechanically aligned.  Applicant states that the fluid-mechanically adapted shape is a shape that changes in the longitudinal axial direction (¶0102 of US 20210356049 A1), and ALLEY’s limiting sections have a changing shape.)

As to claim 40, ALLEY in view of MAIER teaches the poppet valve according to claim 39, wherein the catcher passage channels have an inclined and/or curved longitudinal section relative to the longitudinal axis (L) of the catcher. (ALLEY, Figure 2 and A above teach that the catcher passage channels have an inclined shape.)

As to claim 41, ALLEY in view of MAIER teaches the poppet valve according to claim 39, wherein at least some of the valve seat passage channels and/or the catcher passage channels are defined by surfaces of adjacent passage channel limiting sections having a shape changing at least in sections in the direction of the longitudinal axis (L) of the respective valve component. (ALLEY, Figure 2 and A above teach that the limiting sections have a surface that changes (it is inclined/tapered) in the direction of the longitudinal axis of the valve component (B).)

As to claim 42, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein at least one of the passage channel limiting sections has a longitudinal sectional shape tapering in the direction of the longitudinal axis (L) of the respective valve component in an orientation away from the sealing element or from the damping element. (ALLEY, Figure 2 and A above teach that the limiting sections have a surface that changes (it is inclined/tapered) in the direction of the longitudinal axis of the valve component (B).)

As to claim 43, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein at least six web portions are arranged mutually spaced in the circumferential direction with respect to the longitudinal axis (L). (ALLEY, Figure 1 shows a plan view of the valve seat (B) (on the bottom right of the figure) where there are 3 web portions shown.  Using this as a basis for the remainder of the hidden web portions, ALLEY discloses 8 web portions (spokes).)

    PNG
    media_image1.png
    528
    957
    media_image1.png
    Greyscale

Figure A: Examiner interpretation of ALLEY, Figure 2 (copied from above)

As to claim 44, ALLEY teaches a method for manufacturing valve components of a poppet valve (See Figure A above for examiner’s interpretation of Figure 2 in relation to the claimed structure of the valve seat and catcher.), wherein the valve components comprise at least one of a valve seat and a catcher, a support structure comprising a plurality of web portions, by also creating by a plurality of passage channel limiting sections connected to the web portions, wherein the passage channel limiting sections are arranged such that valve seat passage channels and/or catcher passage channels are formed between the passage channel limiting sections, and wherein all the passage channel limiting sections are dimensioned shorter in the direction of the longitudinal axis (L) than the web portions of the respective valve component (Figure 2 shows the interpreted limiting sections are shorter than the web portions.), and wherein the web portions of the respective valve component are formed free of support surfaces for the sealing element or the damping element (This limitation is interpreted as an alternative, in that the web portions of ALLEY are free of support surfaces for the damping element, as that portion does not contact the web.  The damping element (the spring in figure 2) contacts the plate (A) at portion (D1), and does not contact the web portion. If the web portion is intended to be free of support surfaces for BOTH the sealing element and damping element, the claim could use “and” in place of “or”.), wherein the web portions of the respective valve component are recessed in the direction of the longitudinal axis (L) relative to the passage channel limiting sections. (Figure 2 (and A) show a recess (B1) where the web portion would contact the sealing element (A).)
ALLEY does not disclose manufacturing by generating by additive manufacturing.
However, MAIER teaches the creation of a valve component via additive manufacturing that has spokes and a complex geometry.  (Figure 2 shows the component shape. ¶0025 teaches the entire valve assembly can be formed via additive manufacturing.)
One of ordinary skill would have been motivated to apply the known additive manufacturing technique of MAIER to the valve creation method of ALLEY in order to form complex geometries via a cost-effective production technique.  (MAIER ¶0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing technique of MAIER to the valve creation method of ALLEY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 45, ALLEY in view of MAIER teaches the method according to claim 44, wherein, in the direction of the longitudinal axis (L), the passage channel limiting sections of the valve seat are formed at least one quarter shorter than the web portions of the valve seat. (ALLEY, Figure 2 (and A above) show that the limiting sections are shorter than the total height of the valve seat, which is interpreted as the height of the webs.  Figure 2 clearly shows that the difference in height is at least one quarter (25%).   “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 2 suggests to one of ordinary skill in the art that was looking to create a valve seat, to do so with the claimed dimensional relationship. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice ALLEY, but having only adjacent measurements, would have reasonably at first attempted to copy the structure as shown in the Figure.)

As to claim 46, ALLEY in view of MAIER teaches the method according to claim 44, wherein the web portions are formed extending radially with respect to the longitudinal axis (L) (Figures 1 and 2 show the web portions are in the form of spokes extending from the center of the valve seat (B) to the edge of the valve seat.), wherein a plurality of passage channel limiting sections are arranged spaced apart from each other in a radial direction with respect to the longitudinal axis (L) and connected to the web portions, and wherein, in the direction of the longitudinal axis (L), the passage channel limiting sections are formed with decreasing length towards the longitudinal axis (L). (Figures 1 and 2 show the interpreted passage channel limiting sections are spaced apart from each other in the radial direction and are all connected to the spoke (web portion).  Figure A above shows examiner’s interpretation of the length of the passage channel limiting sections of ALLEY decreasing.  The length of the far left limiting section is the height of the web minus the recess length, and the length of the one adjacent is shorter.  Thus, there is a decrease in length as you look from left to right (towards the longitudinal axis).  Applicant’s figures show a decrease in length continuously (where the closest limiting section to the longitudinal axis has the least length) as you move towards the longitudinal axis, so claiming as such could overcome the interpretation above.)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ALLEY (US 1081803 A) in view of MAIER (WO 2020018067 A1), as applied in claim 26, further in view of PRELLWITZ (US 1385147).
As to claim 27, ALLEY in view of MAIER teaches the poppet valve according to claim 26, wherein the sealing element is a plate shape. (See ALLEY, Figures 2 and A)
ALLEY does not explicitly disclose that the plate consists of a metal material.
However, PRELLWITZ teaches a valve seal plate that consists of a metal material. (Page 1, Lines 88-90 teach the use of sheet metal for the plate material.)
One of ordinary skill would have been motivated to substitute the known metal material of PRELLWITZ for the unknown valve plate material of ALLEY in order to use a well known and understood valve plate material that can be easily formed by bending/stamping sheet metal and form the plate using a strong material that will last the service life of the valve. (General engineering reasoning)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known metal material of PRELLWITZ for the unknown valve plate material of ALLEY because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over ALLEY (US 1081803 A) in view of MAIER (WO 2020018067 A1), as applied in claim 29, further in view of KEHLER (US 3360006).
As to claim 30, ALLEY in view of MAIER teaches the poppet valve according to claim 29, wherein, in the direction of the longitudinal axis (L), the passage channel limiting section closest to the longitudinal axis (L) has a shorter length than the web portion. (ALLEY, Figure 2 shows the passage channel limiting section closest to the longitudinal axis is shorter than the web portion.)
ALLEY does not disclose that the passage channel limiting section has a length of no more than half the web portion.
However, KEHLER teaches the structure of a valve seat/valve guard where the passage channel limiting section has a length of no more than half the web portion. (KEHLER Figures 1-2 show that the structure of a valve seat.  The reference refers to Item 13 as an aperture, and Item 12 as a web.  Item 13 is interpreted as the analogous passage channel and Item 12 is interpreted as the analogous passage channel limiting section.  Based on this interpretation, Col. 2, Lines 15-20 describe a structure where the “webs” (interpreted as passage channel limiting sections) of KEHLER extend no more than one third of the height of the valve seat.  The height of the valve seat in ALLEY is interpreted as the height of the webs.)
One of ordinary skill in the art would have been motivated to apply the known shorter limiting sections technique of KEHLER to the valve seat device of ALLEY in order to maintain the flow resistance of the valve at an adequately low level. (KEHLER, Col. 2, Lines 15-16)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shorter limiting sections technique of KEHLER to the valve seat device of ALLEY because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over ALLEY (US 1081803 A) in view of MAIER (WO 2020018067 A1), as applied in claim 45, further in view of KEHLER (US 3360006).
As to claim 47, ALLEY in view of MAIER teaches the poppet valve according to claim 45, wherein, in the direction of the longitudinal axis (L), the passage channel limiting section closest to the longitudinal axis (L) has a shorter length than the web portion. (ALLEY, Figure 2 shows the passage channel limiting section closest to the longitudinal axis is shorter than the web portion.)
ALLEY does not disclose that the passage channel limiting section has a length of no more than half the web portion.
However, KEHLER teaches the structure of a valve seat/valve guard where the passage channel limiting section has a length of no more than half the web portion. (KEHLER Figures 1-2 show that the structure of a valve seat.  The reference refers to Item 13 as an aperture, and Item 12 as a web.  Item 13 is interpreted as the analogous passage channel and Item 12 is interpreted as the analogous passage channel limiting section.  Based on this interpretation, Col. 2, Lines 15-20 describe a structure where the “webs” (interpreted as passage channel limiting sections) of KEHLER extend no more than one third of the height of the valve seat.  The height of the valve seat in ALLEY is interpreted as the height of the webs.)
One of ordinary skill in the art would have been motivated to apply the known shorter limiting sections technique of KEHLER to the valve seat device of ALLEY in order to maintain the flow resistance of the valve at an adequately low level. (KEHLER, Col. 2, Lines 15-16)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shorter limiting sections technique of KEHLER to the valve seat device of ALLEY because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
PRELLWITZ (US 1935376) teaches a web section that extends like a spoke from the center to the edge of a valve seat. (See Figures 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726